 In the Matter Of WILLIAM W. KrnIMINs, SR.,WILLIAM W. KIMMINS,JR., AND RODMAN C. KIMMINS, CO-PARTNERS,D/B/AWILLIAM W.KIMMINS & SONSandROBERT BROWN, AN INDIVIDUALCase No. 3-CA-015.Decided November 15, 1950DECISION AND ORDEROn July 14, 1950, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also found thatthe Respondents had not engaged in certain other unfair labor prac-tices alleged in the complaint, and recommended dismissal of theseallegations.Thereafter, the Respondents filed exceptions to the Inter-mediate Report and a. supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the Respondents' exceptions and brief, and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'The Respondents' request for oral argument is hereby denied as therecord, the exceptions, and the Respondents' brief, in our opinion, ade-quately present the issues and positions of the parties.No exceptions having been filed to the Trial Examiner's recom-mended dismissal of the allegations in the complaint with respect to1The Respondentshave excepted to theTrial Examiner's recommendationthat the Boardexercise jurisdictionherein.The jurisdictional facts, as fully set forthin the IntermediateReport, show that the Respondents furnishservicesvalued at more than$50,000 perannum to RepublicLight,Heat and Power Company, a public utilitydistributing gas inBuffalo and vicinity,and to New York Telephone Company. On the basisof these facts,we find, in accordancewith our recentlyannouncedjurisdictional policy,that it willeffectuatethe policies of the Act to assertjurisdiction in this case.Cf.hollow Tree LumberCompany,91NLRB 685.92 NLRB No. 25.98 WILLIAM W.KIMMINS .& SONS99interrogation of employees and applicants for employment, we shalldismiss these allegations.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondents, William W. Kimmins, Sr.,WilliamW. Kimmins, Jr., and Rodman C. Kimmins, co-partners,d/b/aWilliamW. Kimmins & Sons, their agents, successors, andassigns, shall :1.Cease and desist from :(a)Encouraging membership in International Hod Carriers',Building & Common Laborers' Union of America, Local 210, AFL,or any other labor organization of its employees, by discharging anyof their employees or in any other manner discriminating in regardto their hire or tenure of employment or any term or condition of theiremployment, except to the extent authorized by Section 8 (a) (3) ofthe Act;(b)Performing, giving effect to, or enforcing any agreement orarrangement with International Hod Carriers', Building & CommonLaborers' Union, Local 210, AFL, which-requires employees to join ormaintain membership in such labor organization as a condition ofemployment unless such agreement has been authorized as providedby the National Labor Relations Act, as amended;(c) In any other manner interfering with, restraining, or coercingemployees in the right.to refrain from exercising the rights guaranteedin Section 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organizationas a condition of employment as authorized by Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Robert Brown immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to hisseniority or other rights and privileges;(b)Make whole Robert Brown in the manner set forth in the sectionof the Intermediate Report entitled "The remedy" for any loss of payhe may have suffered by reason of the Respondents' discriminationagainst him ;(c)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other records 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary to analyze the amounts :of back pay due and the right, ofreinstatement under the terms of this Order;(d)Post at their place of business in Kenmore,'New York, copiesof the notice attached to the Intermediate Report marked Appendix A.2Copies of said notice, to be furnished by the Regional Director for theThird Region, shall, after being duly signed by the Respondents' rep-resentative, be posted by them immediately upon receipt thereof, andmaintained by them for sixty (60) consecutive days thereafter, inconspicuous places including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ents to. insure that said notices are not altered, defaced, or covered byany other material..(e)Notify the Regional Director for the third Region, in writing,within ten (10) days from the date of this Order, what steps theRespondents have taken to comply herewith.IT Is FURTHER ORDERED that the- complaint be, and it hereby is dis-missed insofar as it alleges unlawful interrogation of employees andapplicants for employment concerning their union membership oraffiliation.INTERMEDIATE REPORT AND RECOMMENDED ORDERMessrs.William NaimarkandMilton Pravitz,for the General Counsel.Brown, Kelly, Turner d Symons, by Mr. John E. Leach,of Buffalo, N. Y., forRespondents.STATEMENT OF THE CASEUpon a charge and an amended, charge duly filed September 12, 19.49, andMay 2, 1950, respectively, by Robert Brown, an individual, the General Counselof the National Labor Relations Board by the Regional Director for the ThirdRegion (Buffalo, New York), duly issued a complaint dated May 3, 1950, againstWilliam W. Kimmins, Sr., William W. Kimmins, Jr., and Rodman C.Kimmins,co-partners,d/b/aWilliamW. Kimmins&Sons, herein called Respondents,alleging that Respondents had engaged in and were engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, as amended,61 Stat. 136, herein called the Act.With respect to unfair labor practices the complaint alleged in substance thatRespondents discriminatorily discharged Robert Brown on or about September9,1949, and failed or refused to reinstate said Robert Brown, and that Re-spondents,in the course of their business operate under and pursuant to anagreement or arrangement containing discriminatory and illegal union-securityprovisions.2This notice, however, shall be and it hereby is amended by striking from the first para-graph thereof the words "the recommendations of the Trial Examiner" and substitutingin lieu thereof the words "A Decision and Order." In the event that this Order is enforcedby a decree of a United States Court of Appeals, there shall be inserted before the. words"A Decision and Order" the words "4.Decree,.of tlie, United, States,Court of AppealsEnforcig;" WILLIAM W. KIMMINS & SONS101In -'their answer, as amended, Respondents admit certain allegations of thecomplaint, including an allegation that Respondents discharged' Robert, Brownfor the reason that he was not a member in good standing in the InternationalHod Carriers', Building & Common Laborers' Union of America, Local 210, AFL,herein called the Union, but deny that Respondents refused to reinstate saidRobert Brown and/or committed or are committing unfair labor practices.Pursuant to notice, a hearing was held at Buffalo, New York, on May 22 and25, 1950, before the undersigned Trial Examiner.The General Counsel andRespondents were represented by counsel'All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.At the conclusion of the General Counsel'scase-in-chief counsel for Respondents moved to dismiss the complaint (1) on.jurisdictional or commerce grounds and (2) on the ground that the 6-monthprovision of Section 10 (b) of the Act had not been complied with. Re-spondents did not offer evidence. on their own behalf.After oral argumenton the record the undersigned, on the authority ofCathey Lumber Co.,86NLRB 157, denied the motion to dismiss insofar as it was based upon non-compliance with the 6-month provision of the Act, and took under considerationthe motion to dismiss on jurisdictional or commerce grounds. It is now dis-posed of in accordance with the following findings and conclusions.Upon the entire record in the case and. from his observation of witnesses,the undersigned makes the following.:FINDINGS OF FACT1.COMMERCE ; THE BUSINESS OF RESPONDENTS'William W. Kimmins, Sr., William' W. Kimmins, Jr., and Rodman C. Kim-mins, co-partners " doing business asWilliamW. Kimmins & Sons maintaintheir principal office and place of business' in Kenmore, New York,' and engagein, the installation of sewer mains, water' mains, gas mains, and telephoneconduits for various municipalities and utilities 'concerns.In the course of their business operations' Respondents purchase' varioussupplies and equipment including pipe, fittings, hydrants, valves, cement, sandand gravel, lumber and building materials.During 1949 Respondents expendedapproximately $140,000 for'such supplies and equipment.Approximately $45,100represents supplies and equipment shipped to Respondents from points andplaces- outside New York.During this same period Respondents purchased andreceived from within New York $5,000 worth of sewer' pipe and a machine andcrane valued at $30,000 all of which originated outside New York.-During 1949 Respondents rendered services for which it received approxi-mately $431,874.Approximately $150,000 represents services for RepublicLight, Heat and Power Company, Inc., herein called Republic, a public utilitycorporation distributing manufactured and natural gas' in Buffalo and nearbycommunities.Republic is a wholly owned subsidiary of City Service Company,a Delaware corporation engaged in interstate commerce.Approximately $100,000IReferences hereinafter to the General Counsel are to his representatives at the hearing.2The facts concerning Respondents' business were stipulated.sA suburb of Buffalo, New York.4Republic purchases most of its manufactured gas from Semet-Solvay Company, Buffalo,New York.Most of the natural gas served by Republic comes from outside New York andis purchased'by Republic from-.New York.State Natural Gas Corporation. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresents services rendered for the New York Telephone Company, consistingof installing telephone subways in Amherst and Batavia, New York.Approxi-mately $120,000 represents services rendered for the Buffalo Sewer Authority,a subdivision of the City of Buffalo, New York. Between $15,000 and $20,000represents services rendered for the Town of Tonawanda in Tonawanda;. ErieCounty, Now York.On the basis of the foregoing facts there is no question that Respondents'operations affect commerce.However there is considerable doubt as to whetherthe Board as a matter of policy would exercise its jurisdiction. In connectionwith the latter issue the undersigned has given careful thought and study tovarious theories and cases including cases cited during the oral argument,,cases concerning "arteries essential _to the flow of commerce," and recent deci-sions involving the building and construction industry,' to determine the policy ofthe Board concerning enterprises similar to the one involved herein.Neverthe-less the undersigned has not reached a definite conclusion, with a reasonabledegree of certainty, as to whether the Board as a matter of policy would orwould not assert jurisdiction herein.Accordingly, it is believed that this mat-ter is best left to the determination of the Board itself with a recommendationfrom the undersigned that jurisdiction ,be exercised herein.II.THELABOR ORGANIZATION INVOLVED- International Hod Carriers',Building&Common Laborers'Union,Local 210,AFL, is a labor organization within the'meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The factsRobert Brown, laborer, was employed by RespondentsfromAugust 2, 1948,to January 1949 at which time he was laid off because of a reduction in forcedue to lack of work.Brown was recalled by William W. Kimmins, Jr., inMay 1949 and worked for.Respondents until September 9, 1949, when he wasdischarged,by William W. Kimmins,Jr.-,."because he-wasn't a member of..the..Union."On April 30,1948, the Union and the General Contracting Employers Associa-tion' executed an agreement"effective on May 1, 1948, and shall continue ineffect in its entirety until May 1, 1949,and thereafter from year to year un-less . . .."This agreement provides,inter alia:"The Town of Tonawanda is the Keystone of the Niagara Frontier, consisting of Buffalo,Lackawanna, Town of Tonawanda and the cities of Tonawanda, North Tonawanda, andNiagara Falls ; is strategically located for the assembly of materials, and for manufactureand distribution via water, air, rail, and truck ; has an estimated population of from 50,000to 52,000 and has approximately 48 industrial firms located and operating therein, includingAllegheny Ludlum Steel Corp., Continental Can Company, Inc., Dunlop Tire and RubberCorp., E. I. Du Pont De Nemours & Company, Western Electric, and several of the majorpetroleum products companies.-6Strong Company,86 NLRB 687;Brown-ElyCo., 87 NLRB 27;J.R. Reeves and A.Teichert & Sons, Inc.,89 NLRB 54.'Denver Building and Oosistx.uctionY-Ts ades Gounsil::(-Williamn G.-Churches, et, al: ),90 NLRB 378;Carpenter & Skaer, Inc., et at,90 NLRB 417;United Association of Journey-men and Apprentices of The Plumbing and Pipe Fitting Industry (Pettus-Banister Com-pany),90 NLRB 500; andLocal 596, IBEW (West Virginia Electric Corp)90 NLRB 526.8 SeeCarpenter & Skaer, Inc., et al.,90 NLRB 417. WILLIAM W. KIMMINS & SONS103Provided the employment is in accordance with the terms of this agree-ment, the Union shall at all times furnish the Employer with all menneeded.The Employer shall have an optional right to hire men, either direct orthrough the representative of the.Union, provided such men are members ofthe Union.Respondents were not members of the General Contracting Employers Associa-tion but on May 1, 1948, executed an agreement with the Union providing:On and after May 1, 1948, we, the undersigned, agree that all laborersemployed by the undersigned will be paid at the rate of- per hour. Allovertime shall be paid at the rate of Double Time. Further, we agreethat a Union Shop will go into effect at such time as the National LaborRelations Board shall hold an election among the employees and shallcertify authorization to make an agreement requiring union membershipas a condition of employment.An election pursuant to Section 9 (e) of the Act was never held.William W. Kimmins, Jr., testified that Respondents abided by and operatedunder the terms of the agreement between the Union and the General Contract-lug Employers Association, that during 1949 and 1950 Respondents "operatedunder a closed shop contract," that employees were told that they would have toabide by "our union regulations" and that he (Kimmins, Jr.) in the latter partof 1948 told Brown "he would have to do something about it" [joining the Union].Al DiSimone, cost clerk and estimator for Respondents, at the direction of Wil-liamW. Kimmins, Jr., in August 1949 told Brown that he couldn't work forRespondents unless he was a member of the Union.During August and September 1949 Brown unsuccessfully sought membershipin the Union and on September 9, 1949, he was discharged by William W.Kimmins Jr., because "he wasn't a member of the Union." .After his discharge browns telephoned Respondents office and asked for work.lie was told by the person answering the telephone, identified by Brown as"anoftieeworker known as Tom, that he could have work if ,he got a unlOtii-membership card.B. ConclusionsIn view of the illegal provisions of the contract between the Union andthe General Contracting Employers Association pursuant to which Respond-ents operated, the arrangement pursuant to which Respondents operated aclosed shop and required membership in good standing in the Union as a condi-tion of employment, and the evidence of enforcement of these illegal conditions,the undersigned concludes and finds that Respondents conduct was unlawful,substantially as alleged in the complaint, and that Respondents thereby violatedSection 8 (a) (1) and (3) of the Act. However, the undersigned finds that theevidence does not support the allegation of the complaint that Respondents"questioned employees and applicants for employment concerning their unionmembership or affiliation."The only direct evidence` tending to support thisallegation was given by Brown and was to the effete that DiSimone questionedhim (Brown) as to whether he (Brown) had a union card. DiSimone, a costclerk and estimator, is not a supervisory employee.Although there is evidence0 Date not fixed but apparently prior to May 2, 1950. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat I7iSimone, at the direction of William W. Kimmins, Jr., told Brown that"he couldn't work for the Company without a Union card" there is no evidenceestablishing interrogation at the direction of Respondents or any of them.Furthermore, the undersigned believes and finds that there is insufficientevidence to warrant an inference and finding of interrogation by Respondentsor at their direction or with their approval.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents -set forth in Section III, above, occurring in con-nection with the operations described in Section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,:nd tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce:V.THE REMEDYSince it has been found that Respondents have engaged in certain unfair laborpractices it will be recommended that they cease and desist therefrom in orderto effectuate the policies of the Act.It has been found that Respondents discriminated in regard to the hire andtenure of employment of Robert Brown thereby encouraging membership in theUnion.Itwill be recommended that Respondents offer Robert Brown imme-diate and full reinstatement to his former or substantially equivalent Position,"wiihout.prejudice to his seniority or other rights and privileges, and that Re-'spondents make whole Robert Brown for any loss of pay he may have suffered'by payment to him of a sum of money equal to the amount he would normallyhave earned as wages from the date of the discrimination against him to thedate of Respondents' offer of reinstatement, less his net earnings' during suchperiod,' The loss of pay shall be computed on the basis of each separate calen-dar quarter or portion thereof during the period from Respondents' discrimina-tory action to the date of a proper offer of reinstatement. It will be furtherrecommended that Respondents make available to the Board, upon request, pay-roll and other records to facilitate the checking of the amount of back paydue.'The scope of the unfair labor practices discloses a purpose to interfere with,restrain, and coerce employees in the right to refrain from any or all of theconcerted activities guaranteed them by Section 7 of the Act.The undersignedwill therefore recommend that Respondents cease and desist from in any mannerinfringing upon these rights.Upon' the basis of the foregoing findings of fact. and. upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS OF LAW1. International Hod Carriers', Building & Common Laborers' Union of Amer-ica,Local 210, AFL is a labor organization within the meaning of Section 2(5) of the Act.10The Chase NationalBank of the City of New York, San Juan, Puerto Rico, Branch,65 NLRB 827.u Crossett Lumber Company,8 NLRB 440, 497-8.Up. W. Woolworth Company,90 NLRB 289;Cen-Tcnnial Cotton Gin Company,90NtRBo 3d5. WILLIAM W. KIMMINS & SONS1052.By discriminating in regard to the hire and tenure of employment of RobertBrown thereby encouraging membership in a labor organization,Respondentshave engaged in and are engaging in unfair labor practices within the meaning ofSection 8('a) (3) of the Act.3.By entering into, performing,giving effect to, and enforcing agreementsor arrangements with the Union requiring employees to join or maintain.mem-bership in such labor organization as a condition of employment Respondentshave engaged in and are engaging in unfair labor practices within the mean-ing of Section 8 (a) (1) and(3) of the Act.4.By such discharge and such illegal union-security arrangements and byotherwise interfering with, restraining,and coercing employees in the exerciseof the rights guaranteed in Section 7 of the Act,Respondents have engaged inand are engaging in unfair labor practices within the meaning of Section 8(a) (1). of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) of the Act.[RecommendedOrder omitted from publicationin this volume.]